Examiner’s Reason for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In regards to claim 7, the prior art fails to disclose in which the first power converter circuit includes a diode rectifier followed by a resistor-capacitor (RC) or a switched-mode power supply (SMPS), and in which the second power converter circuit includes a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.
In regards to claim 8, the prior art fails to disclose in which the first power converter circuit includes a resistor-capacitor (RC) circuit, wherein the RC circuit is a first RC circuit, and the second power converter circuit includes a second RC circuit coupled to an input side of the first RC circuit, and the second RC circuit has a higher resistance than the first RC circuit.
In regards to claim 16, the prior art fails to disclose in which: the first bias input is adapted to receive a first voltage from a switch-mode power supply (SMPS), and the second bias input is adapted to receive the second voltage via a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.
In regards to claim 17, the prior art fails to disclose the first bias input is adapted to receive a first voltage from a first resistor- capacitor (RC) circuit, and the second bias input is adapted to receive the second voltage via a second RC circuit coupled to an input side of the first RC circuit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838